DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, (and the curing Declaration filed) the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.

Information Disclosure Statement
In the instant IDS of 1/15/2021, no English language translation/synopsis/summary of the cited Chinese Office Action was provided; hence this reference is not considered; an English language translation/synopsis/summary for the same is required.



Response to Amendment
AS a preliminary matter, the claim amendments of the instant Office Action Response of 10/23/2020 verge t’ the cusp of invoking a rejection by original presentation: the original recitation of claim 1 was drawn to using a sub-block set of sub-blocks of (relative) specified locations for luma coding mode derivation; whereas the new claims per the amendment eschew such, instead indicating determining luma code mode from one sub-block. However, since this may be considered a broadening of the claims, and since the claim have further been amended to recite features similar to former dependent claim 5, now cancelled, the amended claims are examined herewith.
A potential clarity issue arises in that the amended independent claims specify selecting DM intra prediction for a current chroma block, with the premise that in so doing the intra prediction mode will be derived from luma intra prediction; however, in possible contradiction, the claim language specifies that intra prediction is not available to be derived from the luma sub-block, such that DM is not possible. To resolve this inherent contradiction, the claims are interpreted that the DM is selected for the chroma block, and that it is determined that DM is not possible due to lack of an available luma intra prediction mode. 
Further, as a corollary to the above, for purposes of claim interpretation, in the recitation of the independent claims, intra is interpreted as modifying each of: angular mode, DC mode and planar mode.   
At page 8 of the instant Response, Applicant’s Representative contends that the cited art of record fails to disclose the amended features, namely those germane to the recitation that when it is determined that luma coding mode associated with the sub-
First, it is noted that no arguments with regard to patentability of the amendments were proffered with regard to the cited art, and that only the contention that the art of record does not disclose/teach the recited amendments was provided; further, the independent claims have been amended to recite features similar to those recited in former dependent claim 5, now cancelled. 
Dependent claim 5 was rejected based on the cited Yang reference, namely Figure 3 and corresponding portions of the Yang description, which described chroma defaults if DM from luma was unavailable. Yang is held to teach the same, and as such combined with AAPA teaches the amended claim recitation; further, upon review of the cited Zhang reference, Zhang (at Table 2) teaches DM and intra chroma default modes as alternatives, thus teaching that when (intra) DM from luma is unavailable to default to chroma intra modes. Zhang is cited for the same in the rejections below. See Heo also.
Finally, as amended, the claims merely specify that if an intra luma mode is not available for DM for chroma, to use default chroma intra mode. Because determining chroma intra modes for chroma blocks is notoriously well known, and since derived intra modes from luma for chroma is a refinement of determining chroma intra modes, it is well known to one of skill in the art to revert to indigenous chroma modes when luma modes are unavailable as obvious in previous use. That is, the amended claims merely recite the known state of the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA, paragraphs 0001-0028) in view of Zhang (WO 2018/035130, from IDS of 6/23/2020).

Regarding claim 1, AAPA discloses A method of video encoding and decoding used by a video encoding system and video decoding system respectively, (paragraph 0025 new video coding methods/codings, also discloses soft coding systems) the method comprising: receiving input data associated with a current chroma block in a current color image; (shown Figure 10, current chroma block 1020) 5when derived-mode (DM) Intra prediction is selected for the current chroma block: (paragraph 0026 discloses DM mode for chroma block and recites when, providing the corresponding inevitability of occurrence) determining a corresponding luma block area by locating a first upper-left pixel address of the corresponding luma block area corresponding to a second upper-left pixel address of the current chroma block, (paragraph 0027 matching upper-left pixels between luma and chroma blocks disclosed) wherein the corresponding luma block area corresponds to a same area as the current chroma block in the current color image; (shown by correspondence arrow in figure 10) determining one luma coding mode from one sub-block of the corresponding luma block area, (paragraph 0028 luma coding mode determined not to be intra, thus a non-intra coding mode is determined; or in the alternative, at least one intra coding mode is determined not to be used) wherein determining said one luma code mode comprises determining that luma coding mode associated with the sub-block is none of an Intra angular mode, a DC mode, or planar mode. (paragraph 0028 this merely requires that intra luma not used for block in luma, identically disclosed, intra mode not used)
AAPA fails to identically disclose designating a default Intra mode as a current chroma Intra mode for the current chroma block based on the information from said luma coding mode; and applying Intra-prediction encoding or decoding to the current chroma block using the current chroma Intra 15mode derived. 
However, Zhang teaches designating a default Intra mode as a current chroma Intra mode for the current chroma block based on the information from said luma coding mode; (paragraph 0098, Table 2, if DM from luma not available, chroma default to indigenous chroma intra modes, DM flag not set interpreted as information from luma) and applying Intra-prediction encoding or decoding to the current chroma block using the current chroma Intra 15mode derived. (paragraphs 0007 intra coded block, here chroma block, coded per the selected intra-coding mode, indigenous chroma coding)
It would have been obvious to one of ordinary skill in the art to apply the teaching of Zhang to AAPA before the effective filing date of the instant application because AAPA discloses that a DM mode may not be available, (paragraph 0028) and it is well known to use indigenous chroma intra modes to code Chroma block/sub-blocks. 
Regarding independent claim 22, claim 22 is an apparatus claim reciting features similar to those of claim 1, and is therefore also rendered obvious by the combination of AAPA and Zhang for reasons similar to those set forth above with regard to claim 1.
Regarding claim 2, AAPA discloses wherein the current chroma block corresponds to one chroma coding unit (CU) and the corresponding luma block area corresponds to one luma coding unit (CU). (paragraph 0027, shown figure 10, corresponding luma CU mapped to chroma CU)
Regarding claim 3, AAPA discloses wherein the sub-block of the corresponding luma block area corresponds to one smallest luma coding unit (CU). (paragraph 0027 sub-blocks are at minimum CU granularity)
Regarding claim 8, AAPA discloses wherein the default Intra mode corresponds to planar mode, DC mode, vertical mode or horizontal mode. (paragraph 0013 default modes of planar, DC, vertical and horizontal disclosed) 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Zhang, in yet further view of Yang (US 2014/0098862).

Regarding claim 7, AAPA fails to identically disclose the recited. However, Zhang teaches use of PPS or SPS for signaling mode, thus teaching wherein the default Intra mode is signaled at Sequence Parameter Set (SPS), or Picture Parameter Set (PPS), or slice header. (paragraphs 0152-0154) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Yang to the combination of AAPA and Zhang because Yang teaches its techniques improve decoding efficiency. (paragraphs 0013/0016) 

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Zhang and Yang, in yet further view of Heo (US 2019/0230352).

Regarding claim 9, AAPA fails to disclose the recited. However, Heo teaches wherein the default Intra mode is derived from one or more candidate chroma Intra modes associated with one or more candidate neighboring chroma blocks of the current chroma block. (abstract, neighboring block chroma mode used to derive current intra chroma mode)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply the teaching of Heo to AAPA in view of Zhang and Yang because Heo teaches its techniques allow for more accurate intra prediction mode derivation for a current block of a chroma component to enhance prediction accuracy for the current block. (paragraph 0011)
Regarding claim 10, AAPA fails to disclose the recited. However, Heo teaches wherein said one or more candidate neighboring chroma blocks of the current chroma block consists of neighboring chroma blocks located at above left (AL), above (A), above right (AR), left (L) or below left (BL) of the current chroma block. (shown figure 7, described paragraph 0094 L-A-RA-LB-LA neighboring reference blocks taught) 
Reason to combine same as claim 9.
Regarding claim 11 (depending from claim 10), AAPA and Heo fail to disclose the recited. However Yang teaches wherein a most frequently used mode among said one or more candidate chroma Intra modes is selected as the current chroma Intra mode. (Shown Figure 2, if DM/LM 22/25 not available, then default mode used; in configurations, the default mode will ideally be set as the empirically most used mode, thus teaching to use a most frequently used mode as the current mode) 
Reason to combine same as claim 9.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Multiple Direct Modes for chroma intra coding (from IDS of 6/23/2020) discloses a middle DM mode from luma for chroma.  
Lee (US 2014/0140401) discloses luma DM and checking luma blocks in an order to derive luma prediction modes.
Xu (US 2013/0136174) discloses checking luma blocks of specified locations for DM to chroma.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401.  The examiner can normally be reached on Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER KINGSBURY GLOVER/           Examiner, Art Unit 2485  

/JAYANTI K PATEL/           Supervisory Patent Examiner, Art Unit 2485    
March 18, 2021